{¶ 14} I agree that we must reverse and remand for resentencing based on the second assignment of error. However, I am somewhat reluctant to dispose of the other assignments of error on the basis of mootness. Each of the remaining assignments of error poses serious questions about the trial court's compliance with the sentencing statutes. Assuming without deciding that one or more of them may have merit, they are subject to being repeated at resentencing should the trial court take our unwillingness to review them now as an implicit approval of the rest of the proceedings. Nonetheless, I concur in judgment and opinion because our remand will result in a new sentencing hearing that may result in a different set of findings and/or sentence.
Abele, J., Concurs in Judgment  Opinion as to Assignment of Error II; Dissents with Opinion as to Assignments of Error I, III IV.
 {¶ 15} I agree with the principal opinion's treatment of appellant's second assignment of error. My dissenting vote with respect to appellant's first, third and fourth assignments of error is not based upon the merits of appellant's argument, but rather that we should address the remaining assignments of error.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE VACATED, this cause is REMANDED for further proceedings consistent with this opinion and costs are taxed to Appellee.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Lawrence County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Abele, J.: Concurs in Judgment and Opinion as to Assignment of Error II; Dissents with Opinion as to Assignments of Error I, III and IV.
Harsha, J.: Concurs in Judgment and Opinion with attached Concurring Opinion.